OPINION — AG — THE STATUTORY DUTY AND AUTHORITY OF THE STATE EMERGENCY FUND BOARD, AND NOT THE AG, TO DETERMINE, UPON THE FACTS AND CIRCUMSTANCES OF EACH PARTICULAR CASE, AND UPON THE WRITTEN FINDINGS OF FACT SUBMITTED BY THE REQUESTING AGENCY, WHETHER IN THE OFFICIAL JUDGEMENT AND DISCRETION OF SUCH BOARD, AN APPLICATION FOR ALLOCATION OF FUNDS FROM THE STATE EMERGENCY FUND PRESENTS AN EMERGENCY WHICH WAS NOT FORSEEN OR REASONABLY FORESEEABLE BY THE LEGISLATURE WITHIN THE TERMS OF SAID ACT. CITE: OPINION NO. 63-434, 62 O.S. 1963 Supp. 139.42-139.49 [62-139.42] — [62-139.49], 62 O.S. 1971, 139.42-139.49 [62-139.42] — [62-139.49] 62 O.S. 1963 Supp., 139.48 [62-139.48], 62 O.S. 1971 139.48 [62-139.48] (CHARLES NESBITT)